Field, C. J.
The paper recorded in the registry of deeds did not purport to convey to the defendant any interest in the land. It was a claim on his part to an equitable interest, but there is nothing in the statutes which requires or permits such a paper to be recorded in a registry of deeds, and it ought not to have been received and recorded. The finding contained in the report of the case, “ that the defendant had no interest in the land,” appears to be correct. Under our decisions the bill was properly dismissed. Nickerson v. Loud, 115 Mass. 94. First African Methodist Episcopal Society v. Brown, 147 Mass. 296.

Bill dismissed, without costs.